Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-9, 12-16, 18-22 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a fluid outlet arranged in an exhaust gas conduit and adapted to direct a fluid blast comprising a mixture of air and a liquid on the exhaust gas sensor.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
The prior art of record does not teach “directing a fluid blast comprising a mixture of air and a liquid on the exhaust gas sensor.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9; and 
The prior art of record does not teach “a fluid outlet arranged in an exhaust gas conduit and adapted to direct a fluid blast comprising a mixture of air -3-Attorney Docket No.: P2314US00PATENT and a liquid to the exhaust gas sensor, wherein the fluid outlet is positioned inside of the exhaust gas sensor.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746